Citation Nr: 1427126	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a circulatory system disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to August 1961.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disorder and a circulatory system disorder are remanded to the RO.


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a low back disorder. 

2.  New evidence associated with the claims file since the December 1993 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a low back disorder, or raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

3.  In a October 1992 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a circulatory system disorder. 

4.  New evidence associated with the claims file since the October 1992 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a circulatory system disorder, or raises a reasonable possibility of substantiating the claim of service connection for a circulatory system disorder.


CONCLUSIONS OF LAW

1.  The December 1993 RO rating decision that denied reopening the Veteran's claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence received since the RO's December 1993 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The October 1992 RO rating decision that denied the Veteran's claim of service connection for a circulatory system disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  As evidence received since the RO's October 1992 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a circulatory system disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for a low back disorder and a circulatory system disorder at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for a low back disorder and a circulatory system disorder was originally denied by the RO in a September 1992 rating decision.  The RO determined that the service treatment records were negative for any chronic disabilities and that there was no evidence of a circulatory system disorder.  After additional evidence was submitted in September 1992, an October 1992 rating decision confirmed and continued the previous denial of service connection for a low back disorder and a circulatory system disorder.  The Veteran did not initiate a timely appeal for those matters.  There is also no indication that additional evidence was received between October 1992 and October 1993, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the October 1992 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In November 1993, the Veteran sought to reopen the claim of entitlement to service connection for a low back disorder.  In a December 1993 rating decision, the RO that found no new and material evidence had been submitted to reopen the Veteran's claim.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between December 1993 and December 1994, which would have necessitated a reconsideration of the issue of entitlement to service connection for a low back disorder on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the December 1993 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In February 2010, the Veteran sought to reopen the claims of entitlement to service connection for a low back disorder and a circulatory system disorder.  This appeal arises from the RO's September 2010 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claims.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Regarding the Veteran's low back disorder claim, evidence of record received since the last prior final December 1993 rating decision includes photocopies of service treatment records, VA treatment records, a November 2012 VA examination report, statements from the Veteran and his family members, and private treatment records.  

Lay statements dated in 2010 from the Veteran's family members detailed that he had been observed to be suffering from low back problems since the 1970s.  The Veteran has asserted that he had surgery in 1979 from ruptured discs before he sustained a work-related back injury in 1985.  VA treatment records dated from 2010 to 2013 reflected findings of osteoarthritis and generalized osteoarthrosis. 

After reviewing the evidence of record and examining of the Veteran., a VA examiner listed a diagnosis of arthritis and opined that the claimed back condition was less likely than not incurred in or caused by the Veteran's claimed in-service injury in the November 2012 VA examination report.  The examiner acknowledged that while the Veteran suffered from chronic low back pain and had significant degenerative changes seen on X-ray, it was noted that the Veteran's degenerative changes were likely from years of wear and tear and not a specific strain that he suffered while on active duty. 

Photocopies of service treatment records are not considered "new" and are duplicative of evidence previously considered.  However, some of the evidence received since the December 1993 rating decision is "new" in that it was not of record at the time of the December 1993 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a present low back disability as well as a causal relationship between the claimed low back disorder and events during active service.  

Regarding the Veteran's circulatory system disorder, evidence of record received since the last prior final decision October 1992 rating decision includes photocopies of service treatment records, VA treatment records, statements from the Veteran, a November 2012 VA examination report, and private treatment records.  

VA treatment records dated in July 2009 showed notations of peripheral vascular disease but revealed negative findings for a duplex venography ultrasound.  Additional VA treatment notes detailed findings of coronary artery disease, peripheral vascular disease, carotid surgery, and decreased left leg blood flow.  Private treatment records from W. H., M. D., and C. S. M, M. D., dated in 2009 and 2010 showed findings of peripheral vascular disease with left leg ischemia as well as known carotid disease and atherosclerotic occlusive disease.

Again, photocopies of service treatment records are not considered "new" and are duplicative of evidence previously considered.  However, some of the evidence received since the October 1992 rating decision is "new" in that it was not of record at the time of the October 1992 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a present circulatory system disorder.  

When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back disorder and a circulatory system disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for a low back disorder and a circulatory system disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a low back disorder is granted, to that extent only.

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a circulatory system disorder is granted, to that extent only.


REMAND

A longitudinal review of the record revealed that the Veteran contends he has a low back disorder and a circulatory system disorder related to injuries or events during active service.

As an initial matter, the Veteran had continually asserted throughout his appeal that VA has lost or failed to obtain VA and private treatment records pertinent to his claims.  He has repeatedly indicated that he was received inpatient surgical treatment for his claimed low back disorder at Baptist Hospital in 1979.  Additional private treatment records concerning his claimed circulatory system disorder should also be obtained from private physicians identified as W. H., M. D., and C. S. M, M. D.

The evidence also reflects that the Veteran has received VA medical treatment for his claimed disorders from the Jackson VA Medical Center.  However, as the evidence of record only included VA treatment records dated from August 1991 to January 2013, all additional records from that facility should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Finally, the November 2012 VA back examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner failed to include a complete post-service history concerning the Veteran's claimed low back disorder.  In addition, the conclusions reached by the examiner do not constitute a complete rationale based on all pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion are provided which properly considers all of the evidence of record, fully discusses Veteran's documented and asserted in-service back injury, and adequately addresses the etiology of his claimed low back disorder, as well as all post-service occupational injuries.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all treatment records from the Jackson VA Medical Center dated from August 1961 to August 1991 and from January 2013 to the present.  Also of particular interest are any private treatment records from Baptist Hospital in Jackson, Mississippi, dated in 1979 as well as all pertinent private treatment records from W. H., M. D., and C. S. M, M. D.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine whether any current low back disorder is related to his military service.  All tests or studies necessary to make this determination must be ordered.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.

After a review of the examination findings, the entire evidence of record, and with consideration of the lay statements of the Veteran and his family member, and his documented in-service and post-service back injuries, the examiner must provide an opinion as to whether the Veteran's current low back disorder is casually related to his military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims of entitlement to service connection for a low back disorder and a circulatory system disorder, on appeal, including all evidence added to the evidence of record since January 2013.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


